DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 09/23/21.
	The reply filed 09/23/21 affects the application 16/332,225 as follows:
1.      No amendments to the claims have been made. The rejections of the office action mailed 06/23/21 are maintained and are set forth herein below.      
2.     The responsive is contained herein below.
Claims 1, 2, 4, 6-10 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Wills et al. (CNS Drugs 2002; 16 (12): 803-810).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule 
 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., sleep disorder improving agent or improvement of insomia, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Furthermore, Imai et al. disclose that their composition can be in different forms including capsule form or formulation, for oral ingestion by a patient to be 
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, a parasomnia, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per day and 300 mg per day ((see page 6, [0052]).  In addition, Imai et al. disclose starch can be 
Wills disclose that common sleep disorders known as parasomnias includes disorders of arousal, rapid eye movement (REM) sleep behaviour disorder (RBD),nocturnal seizures, rhythmic movement disorder, and tooth grinding or ‘bruxism’ (see abstract). Furthermore, Wills et al. disclose disorders of arousal are the most common type of parasomnia and cover a spectrum from calm sleepwalking to emotionally agitated or complex behaviours, such as dressing or driving, for which the patient usually has no memory upon awaking (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by .

Claims 1, 4, 7, 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Roux (Respirology (2013) 18, 238–245).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule formulation, thereby improving a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, in the subject in need thereof.
 Imai et al. disclose Applicant’s agent that comprises nicotinamide mononucleotide as an active ingredient (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). It should be noted although Imai et al. disclose that their composition or agent improves sleep disorder, Imai et al.’s agent is the same as Applicant’s and should also have the same effect of improving sleep disorder. Also, it should be noted that it is well settled that “intended use” of Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Furthermore, Imai et al. disclose that their composition can be in different forms including capsule form or formulation, for oral ingestion by a patient to be treated (see page 7, [0057]).  Also, Imai et al. disclose or suggest that their composition or preparation can include different starches such as maize starch, wheat starch, rice starch, potato starch (see page 7, [0057]).  In addition, Imai et al. disclose that their methods may be used to treat sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness (see page 3, [0030]).

Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per day and 300 mg per day ((see page 6, [0052]).  In addition, Imai et al. disclose starch can be included in their composition as an enhancing agent and inert carrier (see [0038]) and [0041]). Also, Imai et al. disclose that their pharmaceutically acceptable composition can be formulated in forms including a capsule form (see page 2, [0025], page 3, [0029] and page 8, [0061]). 
Roux discloses that RLS/PLMS is also commonly seen in patients with sleep-disordered breathing, although very few studies have examined the prevalence of RLS/PLMS in this patient st paragraph).
Also, Roux discloses RLS and/or PLMS have been found in association with various sleep disorders, such as narcolepsy, rapid eye movement behaviour disorder and unexplained
insomnia (see page 241, left col., 3rd paragraph). In addition, Roux discloses that Quiescegenic nocturnal dyskinesia is characterized by abnormal involuntary periodic movements with a circadian pattern but without any urge to move the legs—it might be a variant of restless legs syndrome (RLS) (see page 240, left col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a sleep-related breathing disorder, restless legs syndrome (RLS) and the sleep-related dyskinesia, quiescegenic nocturnal dyskinesia which might be related to a variant of restless legs syndrome (RLS) as taught by Roux in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
.

Claims 1, 4, 7, 8, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai et al. (US 2011/0123510 Al; of record) in view of Imai et al. (US 20160022712 A1) and Sotos et al. (US 20070179395 A1).
Claim 1 is drawn to a method for improving a sleep disorder in a subject in need thereof, 
wherein the sleep disorder is a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, comprising administering to said subject an improving agent that contains 50-300 milligrams of a nicotinamide mononucleotide as an active ingredient and starch, in a capsule formulation, thereby improving a parasomnia, a sleep-related breathing disorder, or a sleep-related dyskinesia, in the subject in need thereof.
Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
Also, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]).  Furthermore, Imai et al. disclose that their composition can be administered orally (see page 7, [0057]). In addition, Imai et al. disclose that different doses can be administered (see pages 6-7, [0054]). Also, Imai et al. disclose that different amounts or dosages of nicotinamide mononucleotide including about 10 mg/kg can be used or administered (see pages 6-7, [0054]). It should be noted that an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 30 kg patient or subject equates to 300 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 30 kg = 300 mg).  Similarly, an administration of an amount or dosage of 10 mg/kg of nicotinamide mononucleotide to a 20 kg patient or subject equates to 200 mg of nicotinamide mononucleotide (i.e.; 10 mg/kg x 20 kg = 200 mg).  Furthermore, Imai et al. disclose that their composition can be in different forms including capsule form or formulation, for oral ingestion by a patient to be treated (see page 7, [0057]).  Also, Imai et al. disclose or suggest that their composition or preparation can include different starches such as maize starch, wheat starch, rice starch, potato 
The difference between Applicant’s claimed method and the method of Imai et al. is that Imai et al. do not explicitly disclose administering the specific range or amount of milligrams of the nicotinamide mononucleotide agent or product and treating the specific sleep disorder, snoring which is a sleep-related breathing disorder, per se.
Imai et al. disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be administered at a dosage rate including about 200 mg per day, 200 mg per day, about 300 mg per day and 300 mg per day ((see page 6, [0052]).  In addition, Imai et al. disclose starch can be included in their composition as an enhancing agent and inert carrier (see [0038]) and [0041]). 
Sotos et al. disclose that sleep disorders includes, snoring, insomnia, restless legs syndrome, narcolepsy, upper airway resistance syndrome (UARS), and sleep apnea and its subtypes: obstructive sleep apnea (OSA) and central sleep apnea (CSA) (see page 1, [0009]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a snoring which is a sleep-related breathing disorder as taught by Sotos et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
One having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a snoring which is a sleep-related breathing disorder as taught by Sotos et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. .
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 6-10 have been considered but are not found convincing.
The Applicant argues that mention in Imai ‘510 of disorders of the circadian clock, treated via circadian clock regulation, has no bearing whatsoever on the recited disorders, namely parasomnia (claims 1, 2, and 4), sleep-related breathing disorder (claims 1, 4, and 7), and sleep-related dyskinesia (claims 1, 4, and 9). “Parasomnia” is a generic term of undesirable physical phenomena that occurs during sleep as defined in paragraph [0034]. “Sleep-related breathing disorder” is a disorder where a breathing disorder during sleep causes deterioration of sleep quality as defined in paragraph [0035]. “Sleep-related dyskinesia” is a sleep disorder caused by an involuntary movement occurred during sleep as defined in paragraph [0036].
None of the aforementioned disorders are clinical conditions caused by circadian clock
irregularity.
However, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). Also, Imai et al. disclose that the methods of the present invention may be used to treat or prevent sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering st paragraph).  And also, Exhibit B (attached) points out that timing of REM Sleep is coupled to the Circadian Rhythm (Circadian body clock) (see abstract and Title). Thus, a compound such as Imai et al.’s nicotinamide mononucleotide that treats and modulates sleep disorder and that is circadian clock-regulating would be expected to treat parasomnia a sleep disorder as taught Imani et al., and also since it is obvious to expect that Imai et al.’s nicotinamide mononucleotide would modulate REM sleep (which is coupled to Circadian Rhythm) and thus parasomnia such as sleep paralysis, severe recurrent nightmares, REM behaviour disorder (RBD)] that arise from REM sleep. In addition, Exhibit C (Attached) indicates that or discloses a REM-related parasomnia (nightmares) and that confusional arousal and nightmares is likely related to circadian rhythm misalignment and sleep deprivation caused by such shift schedules (see abstract). This further support the fact, that it is 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
The Applicant argues that Circadian rhythm sleep disorders are different from and unconnected with parasomnias, sleep-related breathing disorders, and sleep-related dyskinesias, as should be clear from the above definitions of the claimed disorders. The fact that these disorders occur during sleep constitutes their only, and quite superficial, similarity to those 
However, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). Also, Imai et al. disclose that the methods of the present invention may be used to treat or prevent sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness; and symptoms caused by exogenous factors, such as, travel to or across one or more time zones (jet lag), shifting into or out of daylight savings time, a change in work shifts or night shift work, pregnancy, or medications being taken for unrelated diseases or disorders (see page 3, [0030]).  Furthermore, Imai et al. disclose a method of modulating sleep and that the sleep modulation treats a sleep disorder (see claims 2, 17 and 18).  That is, the sleep disorder also includes parasomnia which is a sleep disorder. And thus, one of ordinary skill in the art would expect that nicotinamide mononucleotide would also treat parasomnia which is a sleep disorder.  Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) that indicates that parasomnia are unusual episodes or behaviours occurring during sleep which disturb the patient or others. And, parasomnia such as violent or unusual night-time attacks may arise from deep non-REM sleep (night terrors and sleepwalking) or from REM sleep [sleep paralysis, severe recurrent nightmares, REM behaviour disorder (RBD)] and treatments depend on which disorder is present (see Exhibit A, page 937, left col., 1st paragraph).  And also, Exhibit B (attached) points out that timing of REM Sleep is coupled to the Circadian Rhythm (Circadian 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially 
The Applicant argues that Considering Imai ‘712, this publication does not relate to sleep disorders at all. For at least this reason, Imai ‘712, either taken alone or combined with Imai ‘510, also fails to disclose or teach towards treating or preventing any of the recited disorders. The references, taken individually or together, lack any connection between the presently-claimed disorders and the circadian rhythm disorders mentioned in Imai ‘510.
However, the above rejection was made by applying Imai et al., Imai et al. and Wills et al. references. And thus, Imai et al. ‘712 does not have to disclose sleep disorders. More importantly, Imai et al. ‘712 disclose methods and compositions related to methods of treating, ameliorating, mitigating, slowing, arresting, preventing or reversing various diseases and conditions, including age-related obesity, age-related increases in blood lipid levels, age-related decreases in insulin sensitivity, age-related decreases in memory function, and age-related changes in eye function such as macular degeneration. The methods comprise administering nicotinamide mononucleotide (NMN) to a subject. In some embodiments, the administration can be oral administration. Also disclosed are pharmaceutical compositions comprising NMN (see abstract). Also, Imai et al. disclose that their composition can comprise different amounts or dosages of nicotinamide mononucleotide that can be administered at a dosage rate of about 100 mg per day, from 100 mg per day to 2000 mg per day, or about 2000 mg per day (see page 6, [0052]). Furthermore, Imai et al. disclose the nicotinamide mononucleotide (NMN) can be 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.
The Applicant argues that Wills is unable to remedy the deficiencies of Imai ‘510, either taken alone or combined with Imai ‘712. The same is true of Roux and Sotos. None of Wills, Roux, or Sotos even attempts to connect any of parasomnia, a sleep-related breathing disorder or sleep-related dyskinesia to circadian clock irregularities, and in fact, doing so would be physiologically incorrect. Thus, there is no nexus between the Imai references (taken alone or in combination) and any of Wills, Roux, or Sotos, which all relate to disorders of a non-circadian etiology. A person of average skill in the art would know not to combine Imai ‘510 and/or Imai 
However, the above rejection was made by applying Imai et al., Imai et al. and Wills et al. references. And thus, Wills do not have to connect any of parasomnia, a sleep-related breathing disorder or sleep-related dyskinesia to circadian clock irregularities.  More importantly, Wills discloses that common sleep disorders known as parasomnias includes disorders of arousal, rapid eye movement (REM) sleep behaviour disorder (RBD),nocturnal seizures, rhythmic movement disorder, and tooth grinding or ‘bruxism’ (see abstract). Furthermore, Wills et al. disclose disorders of arousal are the most common type of parasomnia and cover a spectrum from calm sleepwalking to emotionally agitated or complex behaviours, such as dressing or driving, for which the patient usually has no memory upon awaking (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et 
Also, the above rejection was made by applying Imai et al., Imai et al. and Roux. And thus, Roux do not have to connect any of parasomnia, a sleep-related breathing disorder or sleep-related dyskinesia to circadian clock irregularities. More importantly, Roux discloses that RLS/PLMS is also commonly seen in patients with sleep-disordered breathing, although very few studies have examined the prevalence of RLS/PLMS in this patient population (see page 241, left col., next to last paragraph).  Furthermore, Roux discloses that there is a high prevalence of restless legs syndrome (RLS) and periodic leg movements during sleep (PLMS) among sleep-disordered breathing patients (see page 241, right col., 1st paragraph). Also, Roux discloses RLS and/or PLMS have been found in association with various sleep disorders, such as narcolepsy, rapid eye movement behaviour disorder and unexplained insomnia (see page 241, left col., 3rd paragraph). In addition, Roux discloses that Quiescegenic nocturnal dyskinesia is characterized by abnormal involuntary periodic movements with a circadian pattern but without any urge to move the legs—it might be a variant of restless legs syndrome (RLS) (see page 240, left col., last paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a sleep-related breathing disorder, restless legs syndrome (RLS) and the sleep-related dyskinesia, quiescegenic nocturnal dyskinesia which might be related to a 
Also, the above rejection was made by applying Imai et al., Imai et al. and Sotos et al. And thus, Sotos et al. do not have to connect any of parasomnia, a sleep-related breathing disorder or sleep-related dyskinesia to circadian clock irregularities. More importantly, Sotos et al. disclose that sleep disorders includes, snoring, insomnia, restless legs syndrome, narcolepsy, upper airway resistance syndrome (UARS), and sleep apnea and its subtypes: obstructive sleep apnea (OSA) and central sleep apnea (CSA) (see page 1, [0009]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a snoring which is a sleep-related breathing disorder as taught by Sotos et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

However, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). Also, Imai et al. disclose that the methods of the present invention may be used to treat or prevent sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness; and symptoms caused by exogenous factors, such as, travel to or across one or more time zones (jet lag), shifting into or out of daylight savings time, a change in 
Furthermore, the Examiner directs Applicant’s attention to Exhibit A (attached) that indicates that parasomnia are unusual episodes or behaviours occurring during sleep which disturb the patient or others. And, parasomnia such as violent or unusual night-time attacks may arise from deep non-REM sleep (night terrors and sleepwalking) or from REM sleep [sleep paralysis, severe recurrent nightmares, REM behaviour disorder (RBD)] and treatments depend on which disorder is present (see Exhibit A, page 937, left col., 1st paragraph).  And also, Exhibit B (attached) points out that timing of REM Sleep is coupled to the Circadian Rhythm (Circadian body clock) (see abstract and Title). Thus, a compound such as Imai et al.’s nicotinamide mononucleotide that treats and modulates sleep disorder and that is circadian clock-regulating 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat a sleep disorder that is a parasomnia such as sleepingwalking as taught by Wills et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition 
The Applicant argues that claim 8 stands rejected over Imai ‘510, combined with Imai ‘712 and Sotos, It is noted that “snoring” refers to a hoarse or harsh sound that occurs when air flows past relaxed tissues in the throat, causing the tissues to vibrate during breathing. Snoring is a non-circadian disorder that is not relevant to the teachings of either of Imai ‘510 or Imai ‘712, as described hereinabove for parasomnias, sleep-related breathing disorders, and sleep-related dyskinesias. In this context as well, Sotos is unable to remedy the deficiencies of Imai ‘510, either taken alone or combined with Imai ‘712. Sotos fails to connect snoring to circadian clock irregularities, and in fact, doing so would be physiologically incorrect. Accordingly, as described above for claims 1, 2, 4, 7, and 9, there is no nexus between Imai ‘510 and Imai ‘712 (taken alone or in combination) and Sotos. They relate to different etiologies, and a person of average skill in the art would know not to combine Imai ‘510 and/or Imai ‘712 with Sotos. Accordingly, the POSITA would also not have considered together this combination of references at all, and specifically not to teach improving snoring.
However, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). Also, Imai et al. disclose that the methods of the present invention may be used to treat or prevent sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness; and symptoms caused by exogenous factors, such as, travel to or 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a snoring which is a sleep-related breathing disorder as taught by Sotos et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep disorder, Imai et al. and Imai et al. disclose that starch can be used in their composition and that their composition can be in the form of a capsule, and also because Imai et al. disclose that the nicotinamide mononucleotide can be administered in amounts or doses of 200 or 300 milligrams per day and that starch can also act as an enhancing agent and inert carrier.

However, Imai et al. disclose a method of treating a sleep disorder, comprising administering a nicotinamide mononucleotide to a subject the nicotinamide mononucleotide (see claims 3, 18 and 19, see also page 4, [0036]), page 6, [0048] and page 7, [0055]). Also, Imai et al. disclose that the methods of the present invention may be used to treat or prevent sleep disorders, such as insomnia, advanced sleep phase syndrome, delayed sleep phase syndrome, inconsistent sleep/wake cycles, or narcolepsy or to improve wakefulness in individuals suffering from excessive sleepiness; and symptoms caused by exogenous factors, such as, travel to or across one or more time zones (jet lag), shifting into or out of daylight savings time, a change in 
 In addition, Roux discloses that RLS/PLMS is also commonly seen in patients with sleep-disordered breathing, although very few studies have examined the prevalence of RLS/PLMS in this patient population (see page 241, left col., next to last paragraph).  Furthermore, Roux discloses that there is a high prevalence of restless legs syndrome (RLS) and periodic leg movements during sleep (PLMS) among sleep-disordered breathing patients (see page 241, right col., 1st paragraph). Also, Roux discloses RLS and/or PLMS have been found in association with various sleep disorders, such as narcolepsy, rapid eye movement behaviour disorder and unexplained insomnia (see page 241, left col., 3rd paragraph). In addition, Roux discloses that Quiescegenic nocturnal dyskinesia is characterized by abnormal involuntary periodic movements with a circadian pattern but without any urge to move the legs—it might be a variant of restless legs syndrome (RLS) (see page 240, left col., last paragraph).  And consequently, one of ordinary skill in the art would expect that nicotinamide mononucleotide would also treat parasomnia which is a sleep disorder and which is also restless legs syndrome (RLS) (as recited in claim 10).  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 
Furthermore, Sotos et al. disclose that sleep disorders includes, snoring, insomnia, restless legs syndrome, narcolepsy, upper airway resistance syndrome (UARS), and sleep apnea and its subtypes: obstructive sleep apnea (OSA) and central sleep apnea (CSA) (see page 1, [0009]). And consequently, one of ordinary skill in the art would expect that nicotinamide 
mononucleotide would also treat parasomnia which is a sleep disorder and which is also restless legs syndrome (as recited in claim 10).  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare Imai et al.’s nicotinamide mononucleotide agent or composition that contains nicotinamide mononucleotide as an active ingredient such as in amounts of 200 or 300 milligrams as taught or suggested by Imai et al., and starch, in a capsule formulation, and to administer it orally to a patient or subject as taught by Imai et al. to treat sleep disorders such as a snoring which is a sleep-related breathing disorder as taught by Sotos et al. in said patient or subject, especially since Imai et al. disclose that nicotinamide mononucleotide can treating sleep 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623